



--------------------------------------------------------------------------------

Exhibit 10.26
$3,000,000,000 5-YEAR AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
dated as of December 5, 2011
among
VALERO ENERGY CORPORATION
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


CITIBANK, N.A.,
as Syndication Agent
and
BNP PARIBAS,
MIZUHO CORPORATE BANK, LTD.,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents


J.P.MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
BNP PARIBAS SECURITIES CORP., MIZUHO CORPORATE BANK, LTD., and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners













--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
18


Section 1.03
Terms Generally
19


Section 1.04
Accounting Terms; GAAP
19


Section 1.05
Letter of Credit Amounts
19



ARTICLE II
THE CREDITS
Section 2.01
Commitments
20


Section 2.02
Commitment Increase
20


Section 2.03
Swingline Loans
22


Section 2.04
Loans and Borrowings
23


Section 2.05
Requests for Borrowings
24


Section 2.06
Letters of Credit
24


Section 2.07
Funding of Borrowings
30


Section 2.08
Interest Elections
31


Section 2.09
Termination and Reduction of Commitments
32


Section 2.10
Repayment of Loans; Evidence of Debt
32


Section 2.11
Prepayment of Loans
33


Section 2.12
Fees
34


Section 2.13
Interest
35


Section 2.14
Alternate Rate of Interest
36


Section 2.15
Increased Costs
36


Section 2.16
Break Funding Payments
37


Section 2.17
Taxes
38


Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
41


Section 2.19
Mitigation Obligations; Replacement of Lenders
42


Section 2.20
Illegality
43


Section 2.21
Extension of Maturity Date
43


Section 2.22
Defaulting Lenders
44












-i-

--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01
Organization; Powers
47


Section 3.02
Authorization; Enforceability
47


Section 3.03
Governmental Approvals; No Conflicts
47


Section 3.04
Financial Condition
47


Section 3.05
Environmental Matters
48


Section 3.06
No Default
48


Section 3.07
Investment Company Status
48


Section 3.08
Taxes
48


Section 3.09
ERISA
48


Section 3.10
Disclosure
48



ARTICLE IV
CONDITIONS
Section 4.01
Revolving Effective Date
49


Section 4.02
Each Credit Event
50



ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.01
Financial Statements and Other Information
51


Section 5.02
Notices of Material Events
52


Section 5.03
Existence; Conduct of Business
53


Section 5.04
Payment of Obligations
53


Section 5.05
Maintenance of Properties; Insurance
53


Section 5.06
Books and Records; Inspection Rights
54


Section 5.07
Compliance with Laws
54


Section 5.08
Use of Proceeds
54




-ii-

--------------------------------------------------------------------------------




ARTICLE VI
NEGATIVE COVENANTS
Section 6.01
Indebtedness
54


Section 6.02
Liens
55


Section 6.03
Fundamental Changes
56


Section 6.04
Hedging Agreements
57


Section 6.05
Transactions with Affiliates
57



ARTICLE VII
EVENTS OF DEFAULT
ARTICLE VIII
THE ADMINISTRATIVE AGENT
ARTICLE IX
MISCELLANEOUS
Section 9.01
Notices
62


Section 9.02
Waivers; Amendments
63


Section 9.03
Expenses; Indemnity; Damage Waiver
64


Section 9.04
Successors and Assigns
66


Section 9.05
Survival
69


Section 9.06
Counterparts; Integration; Effectiveness
69


Section 9.07
Severability
69


Section 9.08
Right of Setoff
70


Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
70


Section 9.10
Waiver of Jury Trial
71


Section 9.11
Headings
71


Section 9.12
Confidentiality
71


Section 9.13
Interest Rate Limitation
72


Section 9.14
USA PATRIOT Act
72


Section 9.15
Amendment and Restatement
72


Section 9.16
Assignment and Reallocation of Commitments, Etc
73










-iii-

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 1.01 - Pricing Schedule
Schedule 2.01 - Commitments
Schedule 2.06 - Outstanding Letters of Credit
Schedule 6.01 - Existing Indebtedness of Subsidiaries
Schedule 6.02(j) - Existing Liens
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Notice of Commitment Increase
Exhibit C - Form of Borrowing Request
Exhibit D - Form of Promissory Note
Exhibit E - Form of Opinion of Jay Browning, Borrower's In-house Counsel
Exhibit F - Form of Opinion of Baker Botts L.L.P., Borrower's Counsel



-iv-

--------------------------------------------------------------------------------




$3,000,000,000 5-YEAR AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as
of December 5, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among VALERO ENERGY CORPORATION, the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., as
Syndication Agent and BNP PARIBAS, MIZUHO CORPORATE BANK, LTD., and THE ROYAL
BANK OF SCOTLAND PLC, as Co-Documentation Agents.
WHEREAS, the parties hereto have agreed to amend and restate that certain
$2,500,000,000 5-Year Revolving Credit Agreement, dated as of August 17, 2005
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Revolving Credit Agreement”), among the Borrower, the financial
institutions party thereto as lenders, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other Persons from time to time party thereto.
NOW THEREFORE, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS
Section1.01 Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Consolidated Net Debt” means, at any date, Consolidated Net Debt less
the principal amount of Hybrid Equity Securities in an aggregate amount not to
exceed 15% of Total Capitalization.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning set forth in the introductory paragraphs hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of

-1-

--------------------------------------------------------------------------------




(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in dollars, the equivalent amount thereof in the applicable Approved
Currency (other than dollars) as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate on any date of determination for the purchase of such Approved
Currency (other than dollars) with dollars.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth on the Pricing Schedule under the
caption “ABR Margin,” “LIBOR Margin” or “Facility Fee”, as the case may be,
based upon the ratings by Moody's and S&P, respectively, applicable on such date
to the Index Debt.
“Approved Currency” means dollars, Canadian dollars, British pounds and euros.
“Approved Fund” has the meaning set forth in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Revolving
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject,

-2-

--------------------------------------------------------------------------------




repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Valero Energy Corporation, a Delaware corporation.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $250,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor's Ratings Services or P-2 by
Moody's Investors Service, Inc., or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) money market accounts or
funds with or issued by Qualified Issuers; (e) short term debt obligations of an
issuer rated at least BBB by Standard & Poor's Ratings Services or Baa2 by
Moody's Investor Service, Inc., and maturing within thirty days from the date of
acquisition; (f) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above; and
(g) solely with respect to a Subsidiary which is incorporated or organized under
the laws of a jurisdiction outside

-3-

--------------------------------------------------------------------------------




of the United States, in addition to the investments described in clauses (a)
through (f) of this definition, substantially similar investments denominated in
foreign currencies (including similarly capitalized foreign banks).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower (excluding, however,
any such person or group entitled to report such ownership on Schedule 13G in
accordance with Rule 13d-1(b)(1) or (2)); or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Person that becomes a Lender after the date hereof, such later
date on which such Person becomes a Lender under this Agreement) (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender's or such Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“CI Lender” has the meaning set forth in Section 2.02(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents” means, collectively, BNP Paribas, Mizuho Corporate
Bank, Ltd., and The Royal Bank of Scotland plc, each in its capacity as a
co‑documentation agent for the Lenders hereunder.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum potential
aggregate amount of such Lender's Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.02, (b) reduced from
time to time pursuant to Section 2.09, or (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The

-4-

--------------------------------------------------------------------------------




initial aggregate amount of the Lenders' Commitments is $3,000,000,000.
“Commitment Increase” has the meaning set forth in Section 2.02(a).
“Commitment Increase Effective Date” has the meaning set forth in
Section 2.02(b).
“Competitor” means (a) any Person who is primarily engaged in businesses of the
type primarily conducted by the Borrower and its Subsidiaries and (b) any
Affiliate of a Person identified in clause (a) above (it being agreed that an
investment firm or other financial institution shall not be deemed to Control a
Person described in clause (a) above merely as a result of owning a minority
interest in such Person if it does not otherwise Control such Person).
“Consenting Lenders” has the meaning set forth in Section 2.21(b).
“Consolidated Net Debt” means, at any date, the Indebtedness of the Borrower and
its Subsidiaries less the aggregate amount of (a) cash and Cash Equivalents held
by the Borrower and its Subsidiaries at such date and (b) cash and Cash
Equivalents that have been deposited in a trust account or account created or
pledged for the sole benefit of the holders of any Indebtedness of the Borrower
or its Subsidiaries that has been defeased pursuant to such deposit and the
other applicable terms of the instrument governing such Indebtedness, in each
case determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and its
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding current maturities of long-term debt) and (b) all
goodwill of the Borrower and its Subsidiaries, all of the foregoing determined
on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means for the Borrower at any date the Net Worth of the
Borrower and its Subsidiaries as of such date determined on a consolidated basis
in accordance with GAAP.
“Consolidated Total Assets” means, at any date, the aggregate total assets of
the Borrower and its Subsidiaries, determined on a consolidated basis as of such
date in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender and “Credit Parties” shall be the collective
reference to all of them.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the

-5-

--------------------------------------------------------------------------------




outstanding principal amount of such Lender's Loans, its LC Exposure and its
Swingline Exposure at such time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in LC Disbursements or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by such Lender hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender's good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied or, in the case of clause (iii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
a good faith dispute with respect to the requirement to pay such amount, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit (unless such writing or public statement
indicates that such position is based on such Lender's good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under any such agreement (including this
Agreement cannot be satisfied), (c) has failed, within three Business Days after
request by the Borrower or a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in LC
Disbursements and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Borrower or such Credit Party's receipt of such certification in form and
substance satisfactory to the Borrower or such Credit Party, as applicable, and
the Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any Hedging Agreement.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental and intellectual property matters (a) disclosed in (i) the
Borrower's report on Form 10-K for the fiscal year ended December 31, 2010,
(ii) the Borrower's report on Form 10-Q for the fiscal period ended September
30, 2011, and (iii) the Borrower's reports on Form 8-K filed during the period
from and including September 30, 2011 to but excluding the date that is two
Business Days prior to the Revolving Effective Date, in each case as filed with
the Securities and Exchange Commission, or (b) otherwise disclosed in writing to
the Administrative Agent for the benefit of the Lenders prior to the execution
and delivery of this Agreement.
“dollars” or “$” refers to lawful money of the United States of America, except
if the term “dollar” is preceded by the name of another country.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount, and (b) with respect to any amount
denominated in any Approved Currency

-6-

--------------------------------------------------------------------------------




other than dollars, the equivalent amount thereof in dollars as determined by
the Administrative Agent or the applicable Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate on any date of determination for the
purchase of dollars with such other Approved Currency.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, other than a
standard termination under Section 4041(b) of ERISA; (d) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (f) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

-7-

--------------------------------------------------------------------------------




“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary Debt” means (i) unsecured Indebtedness of Subsidiaries
existing on the Revolving Effective Date and described on Schedule 6.01, (ii)
Unsecured Acquisition Debt, (iii) refinancings, extensions, renewals, or
refundings of any Indebtedness permitted by clauses (i) and (ii) above, provided
that the principal amount thereof is not increased, (iv) intercompany
Indebtedness that is owed by a Subsidiary to, and Guarantees of intercompany
debt issued by such Subsidiary of debt of, the Borrower or another wholly owned
Subsidiary, (v) amounts owing pursuant to Securitization Transactions and (vi)
to the extent that a Subsidiary has provided a Guarantee of the Borrower's
Indebtedness and other obligations existing pursuant to this Agreement, such
Subsidiary's Indebtedness that is pari passu with (or subordinate to) the
Indebtedness and other obligations existing pursuant to this Agreement.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income and/or net worth by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), but only to the extent that such
Lender is subject to United States withholding Tax at the time such Lender first
becomes party to this Agreement, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 2.17(a), (d) in the
case of each Lender (other than an assignee pursuant to a request by Borrower
under Section 2.19(b)), any United States withholding Tax imposed on any payment
made or to be made by the Borrower, but only to the extent that such Lender is
subject to United States withholding Tax at the time such Lender first becomes
party to this Agreement, (e) income or franchise Taxes imposed as a result of a
present or former connection between a Lender and the jurisdiction imposing such
Tax (other than connections arising solely from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (f) Taxes attributable to a Lender's
failure to comply with Section 2.17(e) and (g) taxes imposed under FATCA.
“Existing Lender” has the meaning set forth in Section 9.16.
“Existing Revolving Credit Agreement” has the meaning set forth in the
introductory

-8-

--------------------------------------------------------------------------------




paragraphs hereto.
“Extension Confirmation Date” has the meaning set forth in Section 2.21(b).
“Extension Effective Date” has the meaning set forth in Section 2.21(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, financial vice president, treasurer or controller of the Borrower.
“Fiscal Quarter” means a fiscal quarter of the Borrower, ending on the last day
of March, June, September or December of each year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial

-9-

--------------------------------------------------------------------------------




statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any of its Subsidiaries or a financing
vehicle of the Borrower or any of its Subsidiaries, other than common stock,
that meet the following criteria: (a) (i) the Borrower demonstrates that such
securities are classified, at the time they are issued, as possessing a minimum
of “intermediate equity content” by S&P and “Basket C equity credit” by Moody's
(or the equivalent classifications then in effect by such agencies) and (ii) on
such determination date such securities are classified as possessing a minimum
of “intermediate equity content” by S&P or “Basket C equity credit” by Moody's
(or the equivalent classifications then in effect by such agencies) and (b) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the obligations of
the Borrower under this Agreement. As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (d) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, provided that the amount of any
Indebtedness of such Person which constitutes Indebtedness of such Person solely
by reason of this clause (d) shall not for purposes of this Agreement exceed the
greater of the book value or the fair market value of the properties subject to
such Lien, (e) all Guarantees by such Person of Indebtedness of others, (f) all
Capital Lease Obligations of such Person, (g) all obligations of such Person in
respect of bankers' acceptances, and (h) all non-contingent obligations (and,
for purposes of Section 6.02, all contingent obligations) of such Person

-10-

--------------------------------------------------------------------------------




to reimburse any bank or other Person in respect of amounts paid under a letter
of credit or similar instrument. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Initial Maturity Date” means December 5, 2016.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
November 2011 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months' duration
each day prior to the last day of such Interest Period that occurs at intervals
of three months' duration after the first day of such Interest Period and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of each Lender, such other periods for which
LIBO Rates are available at the time the Borrowing Request for such Eurodollar
Borrowing is made), as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment Grade Rating” means a rating of senior long-term unsecured debt

-11-

--------------------------------------------------------------------------------




securities of the Borrower without any third-party credit enhancement of
(i) BBB- or higher by S&P or (ii) Baa3 or higher by Moody's.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., BNP
Paribas, Mizuho Corporate Bank, Ltd. and The Royal Bank of Scotland plc, each in
its capacity as an issuer of Letters of Credit hereunder, and each successor in
such capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Joint Lead Arrangers” means, collectively, J.P.Morgan Securities LLC, Citigroup
Global Markets Inc., BNP Paribas Securities Corp., Mizuho Corporate Bank, Ltd.,
and RBS Securities Inc., each in its capacity as a Joint Lead Arranger and Joint
Bookrunner hereunder.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“LC Sublimit” means $2,500,000,000.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the letters of credit outstanding under the Existing Revolving Credit
Agreement to the extent provided in Section 2.06(k).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute

-12-

--------------------------------------------------------------------------------




page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means (a) this Agreement, (b) the Notes, if any, (c) the one or
more fee letters entered into in connection with or anticipation of this
Agreement and (d) any amendment, supplement or other document modifying the
foregoing.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context otherwise requires, the term “Loans” includes the
Swingline Loans.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, or (b) the ability of the Borrower to perform any
of its obligations under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Indebtedness that constitutes Project Financing) or Derivatives
Obligations of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.
“Material Subsidiary” means, at any time, each Subsidiary other than (a) any
Project Financing Subsidiary and (b) any Subsidiary (i) the Net Tangible Assets
of which do not represent 5% or more of Consolidated Net Tangible Assets for the
period of four fiscal quarters most recently ended and (ii) that does not own
Equity Interests of any Material Subsidiary.
“Maturity Date” means the Initial Maturity Date, as such date may be extended
pursuant to Section 2.21 to the corresponding day in each year thereafter;
provided that with respect

-13-

--------------------------------------------------------------------------------




to any Non-Consenting Lender, the Maturity Date shall not be so extended.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Tangible Assets” means, on any date, with respect to any Subsidiary, the
aggregate amount of assets (less applicable accumulated depreciation, depletion
and amortization and other reserves and other properly deductible items) of such
Subsidiary, minus (a) all current liabilities of such Subsidiary (excluding
current maturities of long-term debt) and (b) all goodwill of such Subsidiary,
all determined in accordance with GAAP.
“Net Worth” of the Borrower means at any time, without duplication, the sum of
its capital stock, additional paid in capital, retained earnings, and any other
account which, in accordance with GAAP, constitutes stockholders' equity, less
treasury stock; provided that “Net Worth” shall not include the liquidation
value of any Preferred Equity Interests.
“New Funds Amount” has the meaning set forth in Section 2.02(d)(i).
“Non-Consenting Lenders” has the meaning set forth in Section 2.21(b).
“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).
“Note” has the meaning set forth in Section 2.10(e).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Preferred Equity Interest” means any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening

-14-

--------------------------------------------------------------------------------




of any event or circumstance either (a) matures, (b) is redeemable (whether
mandatorily or otherwise) at the option of the holder thereof for any
consideration other than shares of common stock or (c) is convertible or
exchangeable for Indebtedness or other Preferred Equity Interests, in each case,
in whole or in part, on or prior to the date that is one year after the earlier
of (i) the Maturity Date or (ii) the date on which the Loans have been paid in
full, the Commitments have terminated, all Letters of Credit have expired or
terminated and all LC Disbursements have been reimbursed.
“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule 1.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Project Financing” means any Indebtedness that is incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance, operation, securitization or
monetization, in respect of all or any portion of any project, any group of
projects, or any asset related thereto, and any guaranty with respect thereto,
other than such portion of such Indebtedness or guaranty (contingent or
otherwise) that is at any time recourse to or obligates the Borrower or any
Subsidiary (other than a Project Financing Subsidiary) in any way, or subjects
any property or asset of the Borrower or any Subsidiary (other than a Project
Financing Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (excluding any obligation to make a capital contribution to
a Project Financing Subsidiary to the extent not otherwise prohibited
hereunder).
“Project Financing Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur Project Financing and own and operate its
permitted assets or to become a direct or indirect partner, member or other
equity participant or owner in a Person so created, and substantially all the
assets of such Subsidiary are limited to (a) those assets for which the
acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance, operation, securitization or monetization
is being financed in whole or in part by one or more Project Financings, or
(b) the equity in, Indebtedness or other obligations of, one or more other such
Subsidiaries or Persons, or (c) proceeds of a substantially concurrent offering
of capital stock of the Borrower, or assets acquired with such proceeds, or
(d) capital contributions from minority shareholders other than the Borrower or
a Subsidiary, or assets acquired with such capital contributions.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Qualified Issuer” means any commercial bank (a) which has capital and surplus
in excess of $250,000,000 and (b) the outstanding long-term debt securities of
which are rated at least A by Standard & Poor's Ratings Services or at least A2
by Moody's Investors Service, Inc., or carry an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies

-15-

--------------------------------------------------------------------------------




cease publishing ratings of investments.
“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d)(ii).
“Reduction Amount” has the meaning set forth in Section 2.02(d)(iii).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is the Borrower, or any Affiliate of the Borrower
shall be disregarded.
“Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, General Counsel, or any Executive Vice President of the
Borrower.
“Revolving Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“S&P” means Standard & Poor's Rating Services, a division of McGraw-Hill
Companies, Inc.
“Securitization Transaction” means any transaction in which the Borrower or a
Subsidiary sells or otherwise transfers any accounts receivable (whether now
existing or arising in the future) and any assets related thereto including,
without limitation, all books and records relating to such accounts receivable,
all collateral securing such accounts receivable, all contracts and all
Guarantees or other obligations in respect of such accounts receivable, rights
with respect to returned goods the sale or lease of which gave rise to such
accounts receivable, insurance thereon, proceeds of all of the foregoing and
lockboxes and bank accounts into which collections thereon are deposited, and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable (a) to one or more third party
purchasers or (b) to a special purpose entity that borrows against such accounts
receivable (or undivided interests therein) and related assets or issues
securities payable from (or representing interests in) payments in respect of
such accounts receivable and related assets or sells such accounts receivable
(or undivided interests therein) and related assets to one or more third party
purchasers, whether or not amounts received in connection with the sale or other
transfer of such accounts receivable and related assets to an entity referred to
in clause (a) or (b) above would under GAAP be accounted for as liabilities on a
consolidated balance sheet of the Borrower. The amount of any Securitization
Transaction shall be deemed at any time to be the aggregate outstanding
principal or stated amount of the borrowings, securities or residual obligations
under a sale, in each case referred to in clause (b) of the preceding sentence,
or if there shall be no

-16-

--------------------------------------------------------------------------------




such principal or stated amount, the uncollected amount of the accounts
receivable transferred to such third party purchaser(s) pursuant to such
Securitization Transaction net of any such accounts receivable that have been
written off as uncollectible.
“Spot Rate” for a currency means the rate determined by the applicable Issuing
Bank or the Administrative Agent, as appropriate, to be the rate quoted by such
Issuing Bank or Administrative Agent, as applicable, acting in such capacity as
the spot rate for the purchase by such Issuing Bank or Administrative Agent, as
applicable, of such currency with dollars through its principal foreign exchange
trading office at approximately 11:00 a.m., New York City time, two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the applicable Issuing Bank or the Administrative Agent, as
appropriate, may obtain such spot rate from another financial institution
designated by such Issuing Bank or Administrative Agent, as applicable, if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
Issuing Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Approved Currency other than dollars.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender

-17-

--------------------------------------------------------------------------------




of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.03.
“Swingline Sublimit” means $150,000,000.
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Lenders hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) Consolidated Net Debt plus (b) Consolidated Net Worth of the Borrower
plus (c) the involuntary liquidation value of any Preferred Equity Interests.
“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans, and the issuance of Letters of
Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unsecured Acquisition Debt” means unsecured Indebtedness of a Person that
exists at the time such Person becomes a Subsidiary of the Borrower as a result
of an acquisition, merger or other combination, or at the time such Person is
merged or consolidated with or into, or otherwise acquired by, a Subsidiary of
the Borrower, or unsecured Indebtedness that is assumed in connection with the
acquisition of Property; provided that, in each case, such unsecured
Indebtedness was not incurred or granted in contemplation of such acquisition,
merger, or other combination and provided further that in no event shall such
unsecured Indebtedness exceed the value of the Person or Property so acquired.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument

-18-

--------------------------------------------------------------------------------




or other document as from time to time amended, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.
Section 1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.


ARTICLE II


THE CREDITS


Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender's Credit Exposure exceeding such Lender's Commitment or (b) the
sum of the total Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

-19-

--------------------------------------------------------------------------------




Section2.02 Commitment Increase.


(a)Subject to the terms and conditions set forth herein, the Borrower shall have
the right, without the consent of the Lenders, to cause, but no more than five
times, an increase in the Commitments of the Lenders (a “Commitment Increase”)
by adding to this Agreement one or more additional lenders that are not already
Lenders hereunder and that are reasonably satisfactory to the Administrative
Agent and each Issuing Bank (not to be unreasonably withheld, delayed or
conditioned) (each, a “CI Lender”) or by allowing one or more existing Lenders
to increase their respective Commitments; provided that (i) no Event of Default
shall have occurred and be continuing as of the relevant Commitment Increase
Effective Date, (ii) no such Commitment Increase shall be less than $50,000,000,
(iii) the aggregate amount of all such Commitment Increases shall not exceed
$1,500,000,000, (iv) no Lender's Commitment shall be increased without such
Lender's prior written consent (which consent may be given or withheld in such
Lender's sole and absolute discretion) and (v) if, on the effective date of such
increase, any Loans have been funded, then the Borrower shall be obligated to
pay any breakage fees or costs that are payable pursuant to Section 2.16 in
connection with the reallocation of such outstanding Loans.


(b)The Borrower shall provide the Administrative Agent with written notice (a
“Notice of Commitment Increase”) in the form of Exhibit B attached hereto of its
intention to increase the Commitments pursuant to this Section 2.02. Each such
Notice of Commitment Increase shall specify (i) the proposed effective date of
such Commitment Increase (each such date, a “Commitment Increase Effective
Date”), which date shall be no earlier than five (5) Business Days after receipt
by the Administrative Agent of such Notice of Commitment Increase, (ii) the
amount of the requested Commitment Increase (provided that after giving effect
to such requested Commitment Increase, the aggregate amount of all Commitment
Increases does not exceed the amount set forth in subsection (a)(iii) above),
(iii) the identity of each CI Lender or Lender that has agreed in writing to
increase its Commitment hereunder, and (iv) the amount of the respective
Commitments of the then existing Lenders and the CI Lenders from and after the
Commitment Increase Effective Date (as defined below).


(c)On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender's New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) each existing Lender
that has agreed to increase its Commitment shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such Lender's
New Funds Amount, which amount, for each such Lender, shall constitute Loans
made by such Lender to the Borrower pursuant to this Agreement on such
Commitment Increase Effective Date, (iii) the Administrative Agent shall, by
wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iv) the Borrower shall be responsible to pay to each
Lender any breakage fees or costs that are payable pursuant to Section 2.16 in
connection with the reallocation of any outstanding Loans;

-20-

--------------------------------------------------------------------------------




provided that, notwithstanding the foregoing, no Letter of Credit may expire
beyond the close of business on the date that is five Business Days prior to the
earliest Maturity Date applicable to any Lender, unless the amount of such
Letter of Credit on the date of issuance, renewal or extension, as applicable,
together with the outstanding LC Exposure at such time, is less than or equal to
the total Commitments of all Lenders having a later Maturity Date.


(d)For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings: (i) ”New Funds Amount” means the amount equal
to the product of a Lender's increased Commitment or a CI Lender's Commitment
(as applicable) represented as a percentage of the aggregate Commitments after
giving effect to any Commitment Increase, times the aggregate principal amount
of the outstanding Loans immediately prior to giving effect to such Commitment
Increase, if any, as of any Commitment Increase Effective Date (without regard
to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to such Commitment Increase on such
Commitment Increase Effective Date); (ii) ”Reducing Percentage Lender” means
each then existing Lender immediately prior to giving effect to any Commitment
Increase that does not increase its respective Commitment as a result of such
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and (iii) ”Reduction
Amount” means the amount by which a Reducing Percentage Lender's outstanding
Loans decrease as of any Commitment Increase Effective Date (without regard to
the effect of any borrowings made on such Commitment Increase Effective Date
after giving effect to the Commitment Increase occurring on such Commitment
Increase Effective Date).


(e)Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Lender's information as provided in the
applicable Notice of Commitment Increase and pursuant to an Administrative
Questionnaire that shall be executed and delivered by each CI Lender to the
Administrative Agent on or before such Commitment Increase Effective Date,
(ii) Schedule 2.01 hereof shall be amended and restated to set forth all Lenders
(including any CI Lenders) that will be Lenders hereunder after giving effect to
such Commitment Increase (which amended and restated Schedule 2.01 shall be set
forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.01, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.


(f)Each Commitment Increase shall be deemed to constitute a representation and
warranty by the Borrower on the applicable Commitment Increase Effective Date
that (i) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents are true and correct on and as of such
Commitment Increase Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of such Commitment Increase Effective Date, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (ii) at the time of and immediately after giving
effect to such Commitment Increase, no Default shall have occurred and be
continuing.

-21-

--------------------------------------------------------------------------------




Section2.03 Swingline Loans.


(a)General. Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in dollars to the Borrower from time to
time during the Availability Period; provided that the aggregate Swingline
Exposure (after giving effect to any requested Swingline Loan) shall not exceed
the least of (i) the total Commitments, (ii) the excess of the total Commitments
over the aggregate amount of the Loans then outstanding, (iii) the Swingline
Sublimit or (iv) the amount permitted by Section 2.22(a)(iv)(B); and provided,
further, that (after giving effect to any requested Swingline Loan) the total
Credit Exposures shall not exceed the total Commitments; and provided, further,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.


(b)Request; Timing; Making of Swingline Loan. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by facsimile), not later than 3:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank) by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan. Except as specified in clause (c) below, all payments by the
Borrower in respect of a Swingline Loan shall be made to the Swingline Lender.


(c)Participation. The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender's
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative

-22-

--------------------------------------------------------------------------------




Agent shall notify the Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.


Section2.04 Loans and Borrowings.


(a)Each Loan shall be made in dollars as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments (or,
with respect to the Swingline Loans, made by the Swingline Lender). The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.


(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.



-23-

--------------------------------------------------------------------------------




Section2.05 Requests for Borrowings. To request a Borrowing (other than a
Borrowing for a Swingline Loan), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 p.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit C. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.04:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07(a).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a telephonic or written Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.


Section2.06 Letters of Credit.


(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of standby Letters of Credit, denominated in an
Approved Currency, in a form reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank, at any time and from time to time during the
Availability Period; provided that the aggregate LC Exposure (after giving
effect to the requested issuance, amendment or extension of a Letter of Credit)
shall not exceed the least of (i) the total Commitments, (ii) the excess of the
total Commitments over the aggregate amount of the Loans (including Swingline
Loans) then outstanding, (iii) the LC Sublimit or (iv) the amount permitted by
Section 2.22(a)(iv)(A); and provided, further, that, subject to limitations set
forth above, no Issuing Bank shall be obligated to front Letters of Credit to
the extent that the LC Exposure associated with Letters of Credit issued by it
would exceed the least of (A) an amount equal to one-fifth of the total LC
Sublimit and (B) $500,000,000; and provided, further, that (after giving effect
to the requested issuance, amendment or extension of a Letter of Credit) the
total Credit Exposures shall not exceed the total Commitments. The Letters of
Credit

-24-

--------------------------------------------------------------------------------




denominated in an Approved Currency (other than dollars) shall not exceed
$200,000,000, in the aggregate at any one time outstanding; if giving effect to
a request for a Letter of Credit to be denominated in an Approved Currency
(other than dollars) would cause this limitation to be exceeded, then such
Letter of Credit may only be dollar-denominated. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the relevant
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.


(b)Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit (which must
be a fixed amount), which Approved Currency shall be the denomination of such
Letter of Credit (it being understood that if no denomination is specified, the
Letter of Credit shall be dollar-denominated), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend or extend such Letter of Credit. If requested by the relevant Issuing
Bank, the Borrower also shall submit a letter of credit application on its
standard form in connection with any request for a Letter of Credit; provided
that no provision in such application shall be deemed effective to the extent
such provision contains, provides for, or requires, representations, warranties,
covenants, security interests, Liens, indemnities, reimbursements of costs or
expenses, events of default, remedies, or standards of care or to the extent
such provision conflicts or is inconsistent with this Agreement. Following
receipt of a notice requesting the issuance of a Letter of Credit (or the
amendment or extension of an outstanding Letter of Credit) in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof. A Letter of Credit shall be issued, amended or extended only if (and
upon issuance, amendment or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension, the limits and sublimits specified in
Section 2.06(a) are satisfied. Notwithstanding the foregoing or anything else to
the contrary contained herein, no Issuing Bank shall be under any obligation to
issue any Letter of Credit if: (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank (x) shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular, (y) shall impose upon such Issuing Bank with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Revolving Effective Date, or (z) shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Revolving
Effective Date and which such Issuing Bank in good faith deems material to it;
provided that, in the cases of

-25-

--------------------------------------------------------------------------------




clauses (y) and (z), such Issuing Bank shall have provided written notice to the
Borrower of its refusal to issue any Letter of Credit and the specific reasons
therefor and the Borrower shall not have compensated such Issuing Bank for the
imposition of such restriction, reserve or capital requirement or reimbursed
such Issuing Bank for such loss, cost or expense, as applicable; (B) the
issuance of such Letter of Credit would violate one or more polices of such
Issuing Bank (as consistently applied); or (C) such Letter of Credit is to be
denominated in a currency other than an Approved Currency.


(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Maturity Date;
provided that, notwithstanding the foregoing, no Letter of Credit may expire
beyond the close of business on the date that is five Business Days prior to the
earliest Maturity Date applicable to any Lender, unless the amount of such
Letter of Credit on the date of issuance, renewal or extension, as applicable,
together with the aggregate of the outstanding LC Exposure and Loans at such
time, is less than or equal to the total Commitments of all Lenders having a
later Maturity Date.


(d)Participation. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender's Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit in accordance with this Agreement or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.


(e)Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit denominated in an Approved Currency, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in such
Approved Currency (except as specified below) an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to
11:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein,

-26-

--------------------------------------------------------------------------------




request in accordance with Section 2.03 or Section 2.05 that such payment be
financed with an ABR Borrowing (consisting of a Swingline Loan or an ABR Loan,
as appropriate) in an amount equal to the Dollar Equivalent of the amount of the
LC Disbursement, as determined by the applicable Issuing Bank promptly following
determination thereof and, to the extent so financed, the Borrower's obligation
to make such payment shall be discharged and replaced by the resulting Swingline
Loan or ABR Loan, as appropriate. Notwithstanding the foregoing, any Issuing
Bank may, at its option, specify in the applicable notice of LC Disbursement
that such Issuing Bank will require reimbursements in dollars; provided that the
applicable Issuing Bank shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement (expressed in dollars in
the amount of the Dollar Equivalent of such LC Disbursement), the payment then
due from the Borrower in respect thereof and such Lender's Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay in
dollars to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay in dollars to the relevant Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as its interests may appear. Any payment made by a Lender pursuant
to this paragraph to reimburse an Issuing Bank for any LC Disbursement (other
than the funding of a Swingline Loan or an ABR Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.


(f)Obligations Absolute. The Borrower's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) any adverse change in the relevant exchange rates or
in the availability of the relevant Approved Currency to the Borrower or in the
relevant currency markets generally; or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error

-27-

--------------------------------------------------------------------------------




in interpretation of technical terms or any consequence arising from causes
beyond the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse the relevant Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g)Disbursement Procedures. The relevant Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether it has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h)Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by a Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.


(i)Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such

-28-

--------------------------------------------------------------------------------




successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.


(j)Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) the Borrower is required to pay to the Administrative Agent
the excess attributable to an LC Exposure pursuant to Section 2.21(b), then the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest and fees thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. As collateral security for the payment and
performance of the obligations of the Borrower under this Agreement, the
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Lenders, a first priority security interest in such account
and all amounts and other property from time to time deposited or held in such
account, and all proceeds thereof, and any substitutions and replacements
therefor. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower's risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse ratably
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure pursuant to Section 2.21(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.


(k)Outstanding Letters of Credit. On the Revolving Effective Date, each of the
letters of credit listed on Schedule 2.06 shall be deemed to have been issued as
Letters of Credit under this Agreement by the Issuing Bank specified on
Schedule 2.06, without payment of any fees otherwise due upon the issuance of a
Letter of Credit, and such Issuing Bank shall be deemed, without further action
by any party hereto, to have sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have purchased from such
Issuing Bank, a

-29-

--------------------------------------------------------------------------------




participation, to the extent of such Lender's Applicable Percentage, in such
Letter of Credit.
Notwithstanding the foregoing, it is acknowledged that under the Existing
Revolving Credit Agreement, Bank of America, N.A. (for purposes of this clause
(k), “BANA”), in its capacity as a letter of credit issuer under the Existing
Revolving Credit Agreement, issued and, as of the Revolving Effective Date, has
outstanding a letter of credit (for purposes of this clause (k), the “BANA
Letter of Credit”) under the Existing Revolving Credit Agreement. BANA is not a
party to this Agreement in any capacity and the BANA Letter of Credit shall not
be deemed to have been issued as a Letter of Credit under this Agreement. Each
Lender party hereto authorizes the Administrative Agent to enter into, on behalf
of each Lender, an agreement with BANA pursuant to which BANA agrees that such
BANA Letter of Credit is not to be deemed a Letter of Credit for any purpose
under this Agreement, in the form that the Administrative Agent deems
appropriate.


(l)Exchange Rates; Currency Equivalents. The applicable Issuing Bank or the
Administrative Agent shall determine the Spot Rates as of any date of
determination to be used for calculating Dollar Equivalent amounts with respect
to the issuance, amendment, extension or increase of any Letter of Credit and
the LC Exposure denominated in Approved Currencies other than dollars. Such Spot
Rates shall become effective as of such date of determination and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next date of determination. The applicable amount of any currency for
purposes of any calculation involving the Letters of Credit shall be such Dollar
Equivalent amount as so determined by the applicable Issuing Bank or the
Administrative Agent, as appropriate.


Section2.07 Funding of Borrowings.


(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.03. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.


(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to

-30-

--------------------------------------------------------------------------------




the Borrower to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.


Section2.08 Interest Elections.


(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section 2.08 shall not
apply to Swingline Borrowings, which may not be converted or continued.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.05 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to

-31-

--------------------------------------------------------------------------------




be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


Section 2.09 Termination and Reduction of Commitments. (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.


(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the total
Commitments.


(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of identified events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent and may not be
reinstated except pursuant to Section 2.02. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.


Section 2.10 Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby

-32-

--------------------------------------------------------------------------------




unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan on the Maturity
Date and (ii) to the Swingline Lender (except to the extent the Lenders have
purchased participations in the applicable Swingline Loan, in which case all
payments shall be made to the Administrative Agent for the account of such
Lenders, as specified in the seventh sentence of Section 2.03(c)) the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
the last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Borrowing (not
consisting of Swingline Loans) is made, the Borrower shall repay all Swingline
Loans then outstanding.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, dated the Revolving Effective Date, payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and otherwise substantially in the form of Exhibit D hereto
(a “Note”). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).


Section 2.11 Prepayment of Loans. (a)  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.


(b)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, on the date of

-33-

--------------------------------------------------------------------------------




prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any ABR Borrowing shall be in a
minimum amount of $1,000,000 with additional increments of $1,000,000. Each
partial prepayment of any Eurodollar Borrowing shall be in a minimum amount of
$5,000,000 with additional increments of $1,000,000. Each partial prepayment of
any Swingline Borrowing shall be in a minimum amount of $1,000,000 with
additional increments of $1,000,000. Each prepayment of any Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and any break funding costs pursuant to Section 2.16.


Section 2.12 Fees. (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Revolving Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender's Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)(Reserved).
(c)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to such Lender's participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Revolving Effective Date to but excluding the later of the date on which such
Lender's Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.20% per annum on the average daily amount of the LC
Exposure associated with Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Revolving Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing

-34-

--------------------------------------------------------------------------------




Bank's standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Revolving Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).


(d)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(e)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to them) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees payable that have been paid shall not
be refundable under any circumstances.


Section2.13 Interest. (a)  The Loans comprising each ABR Borrowing and each
Swingline Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan (other than Swingline Loans) prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate

-35-

--------------------------------------------------------------------------------




Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.



-36-

--------------------------------------------------------------------------------




Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.


Section 2.15 Increased Costs. (a)  If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;


(ii)subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes imposed on or with respect to payments made under this
Agreement, or (y) Taxes described in clauses (b) through (f) of the definition
of Excluded Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein (excluding for purposes of this
subsection (iii) any Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts

-37-

--------------------------------------------------------------------------------




as will compensate such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.
(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or such Issuing Bank's capital or on the capital of such
Lender's or such Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such Issuing Bank's policies and the
policies of such Lender's or such Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company for any such reduction suffered; provided, that
such Lender or such Issuing Bank is generally seeking, or intends generally to
seek, compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender or Issuing Bank has the right under such
similar credit facilities to do so) with respect to such Change in Law regarding
capital requirements.
(c)A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the basis for, the calculation of and the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay to such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. In
determining such amount, such Lender agrees to act in good faith and to use
reasonable averaging and attribution methods.
(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or such Issuing Bank's
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period

-38-

--------------------------------------------------------------------------------




applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (c) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail the basis
for and any amount or amounts that such Lender is entitled to receive pursuant
to this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.


Section 2.17 Taxes. (a)  Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)The Borrower shall indemnify the Administrative Agent, each Lender, and each
Issuing Bank, within 15 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender, or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and the amount of such payment or liability
delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other

-39-

--------------------------------------------------------------------------------




Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, when reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable laws
or by the taxing authorities of any jurisdiction that are reasonably requested
by the Borrower as will permit the Borrower or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender's entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower as the case may be, pursuant
to this Agreement or otherwise to establish such Lender's status for withholding
Tax purposes in the applicable jurisdictions; provided that the delivery of any
documentation described in this Section 2.17(e)(i) shall not be required if in
the Lender's reasonable judgment the completion, execution or delivery of such
documentation would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing,
A.any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent) executed originals of Internal Revenue
Service Form W-9; and
B.each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(1)executed originals of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income Tax treaty to which the United States is a
party,
(2)executed originals of Internal Revenue Service Form W‑8ECI,

-40-

--------------------------------------------------------------------------------




(3)executed originals of Internal Revenue Service Form W‑8IMY and all required
supporting documentation, or
(4)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or either Parent within the meaning of Section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN.
(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its or their obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (iii) “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iv)Each Lender agrees that if any form of certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other

-41-

--------------------------------------------------------------------------------




information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.(a)  Except with respect to Excluded Taxes, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without deduction, setoff or counterclaim (other than any deduction or setoff in
respect of Excluded Taxes as explicitly described in such Sections). Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to each Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or

-42-

--------------------------------------------------------------------------------




sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(c), Section 2.06(d) or (e), Section 2.07(b),
Section 2.18(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.19 Mitigation Obligations; Replacement of Lenders. (a)  If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender fails to execute and deliver any
amendment, consent or waiver to any Loan Document requested by the Borrower by
the date specified by the Borrower (or gives the Borrower or the

-43-

--------------------------------------------------------------------------------




Administrative Agent written notice prior to such date of its intention not to
do so), or if any Lender delivers a notice to the Borrower and/or the
Administrative Agent pursuant to Section 2.20, or if any Lender shall fail to
agree to extend the Maturity Date pursuant to Section 2.21, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, each Issuing Bank and the Swingline Lender),
which consent (or consents) shall not unreasonably be withheld or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Borrower, as applicable, and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Section 2.20 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender's obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender's Affected Loans
shall be applied instead to its ABR Loans.
Section 2.21 Extension of Maturity Date.
(a)Not earlier than 75 days prior to, nor later than 30 days prior to, the
Initial Maturity Date and each anniversary of the Initial Maturity Date, the
Borrower may, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), request a one-year extension of the Maturity Date then in
effect. Within 15 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender's sole and absolute discretion). Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders' responses.
(b)The Maturity Date shall be extended only if the Required Lenders (calculated
excluding any Defaulting Lender and after giving effect to any replacements of
Lenders permitted herein) have consented thereto (the Lenders that so consent
being the “Consenting Lenders” and

-44-

--------------------------------------------------------------------------------




the Lenders that do not consent being the “Non-Consenting Lenders”). If so
extended, the Maturity Date, as to the Consenting Lenders, shall be extended to
the same date in the year following the Maturity Date then in effect (such
existing Maturity Date being the “Extension Effective Date”). The Administrative
Agent and the Borrower shall promptly confirm to the Lenders such extension,
specifying the date of such confirmation (the “Extension Confirmation Date”),
the Extension Effective Date, and the new Maturity Date (after giving effect to
such extension). As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Extension Confirmation Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such extension and (ii) certifying that, (A) before and after
giving effect to such extension, the representations and warranties contained in
Article III made by it are true and correct on and as of the Extension
Confirmation Date, except to the extent that such representations and warranties
specifically refer to an earlier date, (B) before and after giving effect to
such extension no Default exists or will exist as of the Extension Confirmation
Date, and (C) since December 31, 2010, no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred. The Borrower shall prepay any Loans outstanding on the Extension
Effective Date (and pay any additional amounts required pursuant to Section
2.16) to the extent necessary to keep outstanding Loans ratable with any revised
and new Applicable Percentages of all the Lenders effective as of the Extension
Effective Date; and if, after giving effect to such prepayment, the total Credit
Exposures exceeds the total Commitments then in effect as a result of an LC
Exposure, then the Borrower will pay to the Administrative Agent on behalf of
the Lenders an amount equal to such excess to be held as cash collateral as
provided in Section 2.06(j). In addition, each Consenting Lender shall
automatically (without any further action) and ratably acquire on the Extension
Effective Date the Non-Consenting Lenders' participations in Letters of Credit,
in an amount equal to such Consenting Lender's Applicable Percentage of the
amount of such participations.
Section 2.22 Defaulting Lenders.
(a)Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)fees payable to such Defaulting Lender shall cease to accrue on the daily
amount of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(ii)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02 or any consent to an extension of the
Maturity Date pursuant to Section 2.21), provided that in no event shall
(A) such Defaulting Lender's Commitment be increased or extended without its
consent and (B) the principal amount of, or interest or fees payable on, Loans
or LC Disbursements be reduced or excused or the scheduled date of payment be
postponed as to such Defaulting Lender without such Defaulting Lender's consent
(except that fees shall be cease to accrue for the account of such Defaulting
Lender to the extent

-45-

--------------------------------------------------------------------------------




specified in this Section 2.22 without such Defaulting Lender's consent);
(iii)if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
A.all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the Lenders that are not Defaulting Lenders
(for purposes of this Section 2.22, the “non-Defaulting Lenders”) in accordance
with their respective Applicable Percentages but only to the extent that (x) the
sum of all non-Defaulting Lenders' Credit Exposures plus such Defaulting
Lender's Swingline Exposure plus such Defaulting Lender's LC Exposure does not
exceed the total of all non-Defaulting Lenders' Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time;
B.if the reallocation described in clause (iii)(A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender's
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (iii)(A) above) and (y) second, cash collateralize, for the benefit of
the Issuing Banks, the Borrower's obligations corresponding to such Defaulting
Lender's LC Exposure (after giving effect to any partial reallocation pursuant
to clause (iii)(A) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
C.if the Borrower cash collateralizes any portion of such Defaulting Lender's LC
Exposure pursuant to clause (iii)(B) above, the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(c) with
respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;
D.if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (iii)(A) above, then the fees payable to such non-Defaulting Lenders
pursuant to Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders' LC Exposure after giving effect to such reallocation
and, to the extent of such reallocation, fees under Section 2.12(c) shall no
longer accrue for the benefit of such Defaulting Lender; and
E.if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (iii)(A) or
clause (iii)(B) above, then, without prejudice to any rights or remedies of any
Issuing Bank or any non-Defaulting Lender hereunder, all fees that otherwise
would have been payable to such Defaulting Lender pursuant to Section 2.12(c)
with respect to such Defaulting Lender's LC Exposure shall be payable to the
Issuing Banks (ratably in proportion to the amount of Letters of Credit issued
by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

-46-

--------------------------------------------------------------------------------




(iv)so long as a Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and such Defaulting Lender's then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.22(a)(iii), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(a)(iii)(A) (and
such Defaulting Lender shall not participate therein). For the avoidance of
doubt, (A) with respect to Letters of Credit requested at a time when a Lender
is a Defaulting Lender, to the extent such Defaulting Lender's obligations under
Section 2.06 are reallocated to other non-Defaulting Lenders in accordance with
such non-Defaulting Lenders' respective Applicable Percentages (to the extent,
after giving effect to the issuance of such Letter of Credit, that the sum of
all non-Defaulting Lenders' Credit Exposures plus such Defaulting Lender's
Swingline Exposure plus such Defaulting Lender's LC Exposure does not exceed the
total of all non-Defaulting Lenders' Commitments), the existence of such
Defaulting Lender shall not affect the obligation of any Issuing Bank to issue
Letters of Credit up to the LC Sublimit, as reduced by such Defaulting Lender's
Applicable Percentage (without taking into consideration any reallocation
described in this Section 2.22) of the LC Sublimit or (B) with respect to
Swingline Loans requested at a time when a Lender is a Defaulting Lender, to the
extent such Defaulting Lender's obligations under Section 2.03 are reallocated
to other non-Defaulting Lenders in accordance with such non-Defaulting Lenders'
respective Applicable Percentages (to the extent, after giving effect to such
Swingline Loan, that the sum of all non-Defaulting Lenders' Credit Exposures
plus such Defaulting Lender's Swingline Exposure plus such Defaulting Lender's
LC Exposure does not exceed the total of all non-Defaulting Lenders'
Commitments), the existence of such Defaulting Lender shall not affect the
obligation of the Swingline Lender to make Swingline Loans up to the Swingline
Sublimit, as reduced by such Defaulting Lender's Applicable Percentage (without
taking into consideration any reallocation described in this Section 2.22).
(b)(Reserved)
(c)In the event that the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.



-47-

--------------------------------------------------------------------------------




ARTICLE III


REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Loan Documents have been
duly executed and delivered by the Borrower and constitute legal, valid and
binding obligations of the Borrower, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require the Borrower or any Subsidiary to obtain any consent or approval of, or
make any registration or filing with, or request any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect (except for any reports required to be filed by the
Borrower with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934), (b) will not result in a violation by the Borrower or any
Subsidiary of any law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any material payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
Section 3.04 Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholder's
equity and cash flows (i) as of and for the fiscal years ended
December 31, 2010, and December 31, 2009, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the Fiscal Quarter and the portion of
the fiscal year ended September 30, 2011, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

-48-

--------------------------------------------------------------------------------




Section 3.05 Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (a) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any applicable Environmental Law,
(b) has become subject to any Environmental Liability, (c) has received notice
of any claim with respect to any Environmental Liability or (d) knows of any
basis for any Environmental Liability.
Section 3.06 No Default. No Default has occurred and is continuing.
Section 3.07 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Section 3.08 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.09 ERISA. Each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan. No ERISA Affiliate has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums due but
not delinquent under Section 4007 of ERISA.
Section 3.10 Disclosure. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other written information (other
than information of a global economic or industry nature) furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished) contained as of the date
such reports, financial statements, certificates or other written information
were so furnished, any untrue statement of a material fact or omitted to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to (i) projections, estimates, pro forma financial information,
engineering reports and forward-looking statements (within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934) contained in the materials referenced above, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time and (ii) financial
statements, the

-49-

--------------------------------------------------------------------------------




Borrower represents only that such financial statements were prepared as
represented in Section 3.04 and as required by Sections 5.01(a) and (b), as
applicable.


ARTICLE IV


CONDITIONS
Section 4.01 Revolving Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy, facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Revolving
Effective Date) of (i) Jay Browning, in-house counsel of the Borrower, providing
the opinions set forth in Exhibit E and (ii) Baker Botts L.L.P., counsel for the
Borrower, providing the opinions set forth in Exhibit F, and each such opinion
covering such other matters relating to the Borrower or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests each
such counsel to deliver its applicable opinion to the Administrative Agent and
the Lenders.
(c)The Administrative Agent shall have received a certificate of the Borrower
attaching such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent.
(d)The Administrative Agent shall have received the financial statements
referred to in Section 3.04.
(e)The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
certifying (which statements shall constitute a representation and warranty made
by the Borrower to the Lenders hereunder on the Revolving Effective Date) that,
as of the Revolving Effective Date, (i) there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Responsible Officer of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (A) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (B) that involve the Loan Documents or the Transactions; and
(ii) since December 31, 2010, there has been no material adverse change in the
business, financial position, or results of

-50-

--------------------------------------------------------------------------------




operations of the Borrower together with its Subsidiaries on a consolidated
basis.
(f)The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance, as of the Revolving Effective Date, with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.
(g)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Revolving Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Revolving Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions contained in this Section 4.01
is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on December 31, 2011 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)The representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
(c)The Administrative Agent shall have received, as applicable, a Borrowing
Request in accordance with Section 2.05, a request for a Swingline Loan pursuant
to Section 2.03 or a request for a Letter of Credit pursuant to Section 2.06.
(d)In the case of the issuance, amendment, extension or increase of a Letter of
Credit to be denominated in an Approved Currency other than dollars, there shall
not have occurred any change in national or international financial, political
or economic conditions or currency exchange rates or exchange controls that in
the reasonable opinion of the Administrative Agent or the applicable Issuing
Bank would make it impracticable for such issuance, amendment, extension or
increase to be denominated in the relevant Approved Currency.

-51-

--------------------------------------------------------------------------------




Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.


ARTICLE V


AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
(a)within 65 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of income, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, except for deviations from the application of
GAAP concurred with by the Borrower's independent public accountants;
(b)within 45 days after the end of each of the first three Fiscal Quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders' equity and cash flows as of the end of and
for such Fiscal Quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except for
deviations from the application of GAAP concurred with by the Borrower's
independent public accountants, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.01;
(d)promptly after the same become publicly available, notice of all registration
statements or reports filed by the Borrower or any Subsidiary with the
Securities and Exchange

-52-

--------------------------------------------------------------------------------




Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, on Form S-1, S-3, S-4, 10-K, 10-Q, 8-K or 12b-25,
and notice of any financial statements, reports, notices or proxy statements
distributed by the Borrower to its shareholders generally, as the case may be;
and
(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.
Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower's website on the Internet at www.valero.com; or (ii) on
which such documents are posted on the Borrower's behalf on the website of the
Securities and Exchange Commission or any other Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent, which
shall then promptly notify each Lender (by telecopier or electronic mail) of the
posting of any such documents, and the Borrower shall provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the compliance
certificate required by Section 5.01(c) to the Administrative Agent, which shall
then promptly furnish such compliance certificate to the Lenders. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Section5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall then promptly furnish to each Lender, prompt
written notice of the following:
(a)the occurrence of any Default of which any Responsible Officer of the
Borrower obtains knowledge; and
(b)if and when any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in

-53-

--------------------------------------------------------------------------------




respect of, or appoint a trustee to administer any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of a Financial Officer of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable ERISA Affiliate
is required or proposes to take. Each notice delivered under this Section shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
Section5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
or desirable in the normal conduct of its business; provided that the foregoing
shall not prohibit any merger or consolidation of the Borrower permitted under
Section 6.03 or any merger, consolidation, liquidation or dissolution of any
Subsidiary that is not otherwise prohibited by the terms of this Agreement; and
provided, further, that neither the Borrower nor any of its Subsidiaries shall
be required to preserve, renew or keep in full force and effect any right,
license, permit, privilege or franchise to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay or discharge, before the same shall become delinquent
or in default, its obligations, including liabilities for Taxes, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.
Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (including, without
limitation, by the maintenance of adequate self-insurance reserves to the extent
customary among such companies).
Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which complete and accurate entries are made of its financial and business
transactions to the extent required by GAAP and applicable law. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, at such Administrative

-54-

--------------------------------------------------------------------------------




Agent's or Lender's expense, upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that advance
notice of any discussion with such independent accountants shall be given to the
Borrower and, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have the opportunity to be present at any such
discussion. The Administrative Agent and each Lender agree to keep all
information obtained by them pursuant to this Section confidential in accordance
with Section 9.12.
Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, applicable Environmental Laws and ERISA and the
rules and regulations thereunder), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.08 Use of Proceeds. The proceeds of the Loans will be used for general
corporate purposes, including the refinancing of existing Indebtedness of the
Borrower. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only for general corporate purposes.


ARTICLE VI


NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01 Indebtedness.
(a)The Borrower will not permit Adjusted Consolidated Net Debt at any time to
exceed 60% of Total Capitalization.
(b)At no time shall the aggregate of the following exceed 15% of Consolidated
Net Tangible Assets: (i) secured Indebtedness and Derivative Obligations of the
Borrower and its Subsidiaries (provided that, for purposes of the calculation in
this Section 6.01(b)(i), (A) Indebtedness of the Borrower and its Subsidiaries
that is secured by a Lien that is permitted by Section 6.02 (other than clause
(l) of such Section 6.02) and (B) Liens arising as a result of customary netting
and offset provisions in Hedging Agreements, shall be disregarded), plus
(ii) unsecured Indebtedness of the Subsidiaries of the Borrower (provided that,
for purposes of the calculation in this Section 6.01(b)(ii), Indebtedness that
is Excluded Subsidiary Debt shall be disregarded).

-55-

--------------------------------------------------------------------------------




(c)The Borrower will not permit Indebtedness of the Borrower or its Subsidiaries
in respect of Securitization Transactions to exceed $1,500,000,000, in the
aggregate at any time outstanding.
Section 6.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, assume or suffer to exist any Lien to secure payment of
any Indebtedness or any Derivatives Obligations on any Property now owned or
hereafter acquired by it, except for:
(a)Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to this Agreement;
(b)Liens created by Capital Lease Obligations, provided that the Liens created
by any such Capital Lease Obligations attach only to the Property leased to the
Borrower or one of its Subsidiaries pursuant thereto and general intangibles and
proceeds related thereto, and improvements, accessories and upgrades to the
Property leased pursuant thereto;
(c)purchase-money Liens and Liens on Property acquired, constructed or improved
by the Borrower or any Subsidiary (including such Liens securing Indebtedness
incurred within 180 days of the date on which such Property was acquired or the
date of completion of such construction or improvement), provided that all such
Liens attach only to the Property purchased, constructed or improved with the
proceeds of the Indebtedness secured thereby and improvements, accessions,
general intangibles and proceeds related thereto;
(d)Liens on Property of a Person which exist at the time such Person becomes a
Subsidiary of the Borrower as a result of an acquisition, merger or other
combination, or at the time such Person is merged or consolidated with or into,
or otherwise acquired by, the Borrower or a Subsidiary (including improvements,
accessions, general intangibles and proceeds related thereto), which Liens were
not granted in contemplation of such acquisition, merger, or other combination
and which Liens attach only to the Property described in this clause (d);
(e)any Lien existing on any Property prior to the acquisition thereof by the
Borrower or a Subsidiary (including improvements, accessions, general
intangibles and proceeds related thereto), which Liens were not granted in
contemplation of such acquisition and which Liens attach only to the Property
described in this clause (e);
(f)Liens on Property of a non-wholly owned Subsidiary to secure obligations of
such Subsidiary to the Borrower or to a wholly owned Subsidiary; provided,
however, that the obligations so secured may not be assigned, sold or otherwise
transferred to a Person other than the Borrower or another wholly owned
Subsidiary unless such Liens are otherwise permitted hereunder;
(g)Liens arising in connection with statutory or contractual setoff provisions
granted or arising in the ordinary course of business in favor of banks,
brokers, or other creditors;
(h)Liens customarily granted on accounts receivable and related assets in
connection with Securitization Transactions to the extent Indebtedness in
respect of such Securitization Transactions is permitted under Section 6.01(c);

-56-

--------------------------------------------------------------------------------




(i)any Lien on Property of a Subsidiary of the Borrower to the extent that
(A) such Subsidiary has provided a Guarantee of the Borrower's Indebtedness and
other obligations existing under this Agreement, (B) the Indebtedness of the
Subsidiary of the Borrower that is secured by such Lien is pari passu with (or
subordinate to) the Indebtedness and other obligations existing pursuant to this
Agreement and (C) any Property that is subject to a Lien in support of such
Indebtedness is also subject to a pari passu (or higher priority) Lien in favor
of the Administrative Agent securing Indebtedness or other obligations existing
pursuant to this Agreement;
(j)Liens securing Indebtedness existing on the Revolving Effective Date and
listed on Schedule 6.02(j);
(k)any Lien arising out of refinancing, extending, renewing or refunding (or
successively refinancing, extending, renewing or refunding) any Indebtedness
secured by any Lien permitted by any of the foregoing clauses of this Section,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional Property; and
(l)Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing Indebtedness and Derivative Obligations, provided such Indebtedness and
Derivative Obligations are permitted under Section 6.01(b).
Section 6.03 Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with the Borrower, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
the Borrower's assets, whether now owned or hereafter acquired (including stock
of its Subsidiaries), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, and (ii) any
Person may merge with the Borrower as long as the surviving entity, if other
than the Borrower, is of an Investment Grade Rating equal to or higher than the
Borrower's rating and so long as the surviving entity assumes, pursuant to the
terms of such transaction, each of the obligations of the Borrower under the
Transactions and such assumption is evidenced by an agreement executed and
delivered to the Lenders within 30 days of such transaction in a form reasonably
satisfactory to the Required Lenders. Without limiting the generality of the
foregoing, the transfer of more than 50% of the Borrower's Consolidated Total
Assets shall be deemed, for the purposes of this Section 6.03(a), a transfer of
all or substantially all of the assets of the Borrower.
(b)The Borrower will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the Revolving Effective
Date and businesses reasonably related thereto.
Section 6.04 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business.

-57-

--------------------------------------------------------------------------------




Section 6.05 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm's-length basis from unrelated third parties, provided that
the foregoing restriction shall not apply to:
(a)transactions between or among the Borrower and its Subsidiaries or between or
among Subsidiaries;
(b)transactions pursuant to any contract or agreement in effect on the date
hereof, as the same may be amended, modified or replaced from time to time, so
long as any such contract or agreement as so amended, modified or replaced is,
taken as a whole, no less favorable to the Borrower and its Subsidiaries in any
material respect than the contract or agreement in effect on the date hereof;
and
(c)transactions pursuant to which (i) taxes are allocated among the Borrower and
its Affiliates in any manner consistent with Section 1552 (or any successor
provision) of the Code, (ii) general and administrative expenses are allocated
among the Borrower and its Affiliates in any manner consistent with Section 482
(or any successor provision) of the Code, and (iii) interest is charged or
credited to Affiliates in any reasonable manner not inconsistent with the Code.


ARTICLE VII


EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under the Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with the Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with the Loan Documents or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower's existence) or

-58-

--------------------------------------------------------------------------------




Section 5.08 or in Article VI;
(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in the Loan Documents (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
(f)the Borrower or any Subsidiary shall fail to make any payment in excess of
$1,000,000 in the aggregate (whether of principal, interest or fees) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable notice requirement or grace period);
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other similar relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding provided such petition on its face is sufficient such that admission
of the material allegations therein provides a basis for granting the relief
requested, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize any of the foregoing;
(j)the Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by independent third party
insurance as to which the respective insurer does not dispute coverage and is
not subject to an insolvency proceeding) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same

-59-

--------------------------------------------------------------------------------




shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or
(m)a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII
THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers

-60-

--------------------------------------------------------------------------------




expressly contemplated hereby that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative

-61-

--------------------------------------------------------------------------------




Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
None of the Joint Lead Arrangers, Syndication Agent or Co-Documentation Agents
shall have any duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than the duties, responsibilities and liabilities
assigned to such entities in their capacities as Lenders (or Issuing Banks, if
applicable) hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.



-62-

--------------------------------------------------------------------------------




ARTICLE IX


MISCELLANEOUS


Section 9.01 Notices.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:
(i)if to the Borrower, to it at Valero Energy Corporation, One Valero Way, San
Antonio, Texas 78249, Attention of Donna M. Titzman, Treasurer (Facsimile
No. (210) 345-2267);
(ii)if to the Administrative Agent or to JPMorgan Chase Bank, N.A., as an
Issuing Bank, the Swingline Lender or a Lender, to JPMorgan Chase Bank, N.A.,
Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention of Nathan Lorensen (Facsimile No. (713) 427-6307), with a copy to
JPMorgan Chase Bank, N.A., 712 Main Street, 12th Floor, Houston, Texas 77002,
Attention of Muhammad Hasan (Facsimile No. (713) 216-4117);
(iii)if to Citibank, N.A. (or any Affiliate), as an Issuing Bank or a Lender, to
Citibank, N.A., 811 Main Street, Houston, Texas 77002, Attention of Nannette
Dockal (Facsimile No. (713) 481-0245);
(iv)if to BNP Paribas, as an Issuing Bank or a Lender, to BNP Paribas, 525
Washington Blvd, Jersey City, New Jersey 07310, Attention of Robert Bruce
(Facsimile No. (201) 850-4021) with a copy to the attention of Maria Albuquerque
(Facsimile No. (201) 850-4021);
(v)if to Mizuho Corporate Bank, Ltd., as an Issuing Bank or a Lender, to Mizuho
Corporate Bank, Ltd., 1800 Plaza Ten, Harborside Financial Ctr., Jersey City,
New Jersey 07311, Attention of Maxim Lipovetsky (Facsimile No. (201) 626-9941)
with a copy to the attention of Nicole Ferrara using the same address and
facsimile number; and
(vi)if to The Royal Bank of Scotland plc, as an Issuing Bank to RBS Global
Banking & Markets, RBS Americas HQ, 600 Washington Boulevard, Stamford,
Connecticut, 06901, Attention of Richard Emmich (Facsimile No. (203) 873-3569)
with a copy to RBS Global Banking & Markets, Castlerock, 600 Washington
Boulevard, Stamford, Connecticut, 06901, Attention of Marchette Major (Facsimile
No. (203) 873-3569); or, if to The Royal Bank of Scotland plc, as a Lender, to
Credit Administration, RBS Global Banking & Markets, 600 Washington Blvd,
Stamford, Connecticut, 06901, Attention of Donald Hart (Facsimile No. (203)
873-4059); and
(vii)if to any other Lender, to it at its address (or facsimile number) set
forth in

-63-

--------------------------------------------------------------------------------




its Administrative Questionnaire.
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article II by
electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Notices and other communications (i) sent to an email address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, (ii) posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its email address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor and (iii) transmitted by telecopier or
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).
(c)Change of Address. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Section 9.02 Waivers; Amendments. (a)  No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b), (c) or (d) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)No provision contained in Article III, V, VI or VII hereof, and none of the

-64-

--------------------------------------------------------------------------------




definitions of any defined terms related to such provisions, may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower, and the Required Lenders or by the Borrower and
the Administrative Agent with the consent of the Required Lenders.
(c)Except as provided for in Section 9.02(d), neither this Agreement or the
Notes nor any provision of either of the foregoing may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders.
(d)Notwithstanding anything to the contrary contained in paragraphs (b) and (c)
above, no such agreement or agreements referred to in such paragraphs shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration or termination of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.09(c), Section 2.18(b) or
Section 2.18(c) in a manner that would alter the pro rata treatment of Lenders
or pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change Section 2.21, Section 4.01, Section 4.02 or any of the
provisions of this Section or the definition of “Required Lenders” or the
definition of “Approved Currency” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender or (vi) amend, modify or otherwise change
Section 2.22 without the written consent of the Administrative Agent, the
Swingline Lender, each Issuing Bank and the Required Lenders. In addition, no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Swingline Lender or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent, the Swingline
Lender or such Issuing Bank, as the case may be.
Section 9.03 Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
a law firm, as counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein and the preparation and
administration of this Agreement, (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of a law firm, as counsel for the
Administrative Agent, in connection with any amendments, modifications or
waivers of the provisions hereof (in the case of clauses (i) and (ii), whether
or not the transactions contemplated hereby or thereby shall be consummated),
(iii) all reasonable out-of-pocket expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by it or any demand for payment thereunder, (iv) all reasonable
out-of-pocket expenses incurred by the Swingline Lender in connection with
making any Swingline Loan or any demand for payment thereunder and (v) all

-65-

--------------------------------------------------------------------------------




out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
the Swingline Lender or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, the Swingline Lender and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including settlement
costs and the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Joint Lead Arranger, the Swingline Lender
or any Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Joint Lead Arranger,
the Swingline Lender or such Issuing Bank, as the case may be, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Joint Lead Arranger, the Swingline Lender
or such Issuing Bank in its capacity as such.
(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

-66-

--------------------------------------------------------------------------------




(e)All amounts due under this Section shall be payable promptly after written
demand therefor.
Section 9.04 Successors and Assigns. (a)  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
as permitted in Section 6.03, the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks, the
Swingline Lender and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
A.the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
B.the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of any Commitment to an assignee that is a
Lender with a Commitment immediately prior to giving effect to such assignment;
C.each Issuing Bank; and
D.the Swingline Lender.
(b)Assignments shall be subject to the following additional conditions:
A.except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

-67-

--------------------------------------------------------------------------------




B.each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement;
C.the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (which, for the avoidance of doubt, shall not be for the account
of the Borrower, other than in respect of an assignment initiated by the
Borrower pursuant to Section 2.19(b));
D.the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; and
E.no assignment shall be made to a Defaulting Lender.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding

-68-

--------------------------------------------------------------------------------




notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e),
Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or any Issuing Bank, sell participations to one or
more banks or other entities (other than Competitors) (a “Participant”) in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Swingline Lender, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first sentence of
Section 9.02(d) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

-69-

--------------------------------------------------------------------------------




(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

-70-

--------------------------------------------------------------------------------




Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower that are due and payable at such
time held by such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees to promptly notify the Borrower after any such
setoff and application by it or any of its Affiliates, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to and
shall not be affected by any other rights and remedies (including other rights
of setoff) which such Lender may have.
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Section is
intended to waive the right of any party to remove any such action or proceeding
commenced in any such New York State court to an appropriate New York Federal
court to the extent the basis for such removal exists under applicable law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

-71-

--------------------------------------------------------------------------------




(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


Section 9.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12 Confidentiality. (a)  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors, including any credit insurance provider
relating to the Borrower and its obligations (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority or
self-regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or prospective Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap, securitization or
derivative transaction relating to the Borrower and its obligations under this
Agreement, (vii) with the consent of the Borrower or (viii) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from or on behalf of the Borrower relating to the Borrower and its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by or on behalf of the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be

-72-

--------------------------------------------------------------------------------




considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this agreement may include material non-public
information concerning the Borrower and its Related Parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including federal and state securities laws.
(c)All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Related
Parties or its securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law.
Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
Section 9.15 Amendment and Restatement. This Agreement shall be deemed to
restate and amend the Existing Revolving Credit Agreement in its entirety, and
all of the terms and provisions hereof shall supersede the terms and conditions
thereof. The parties hereto further agree that this Agreement, each Borrowing
and each issuance, amendment or extension of a Letter of Credit shall serve to
extend, renew and continue, but not to extinguish or novate, the “Borrowings”
and “Letters of Credit” under the Existing Revolving Credit Agreement and the
corresponding promissory notes and to amend, restate and supersede, but not to
extinguish or cause to be novated

-73-

--------------------------------------------------------------------------------




the Indebtedness under, the Existing Revolving Credit Agreement. The Borrower
hereby agrees that, upon the effectiveness of this Agreement, the “Loans” made
and outstanding under the Existing Revolving Credit Agreement and all accrued
and unpaid interest thereon shall be deemed to be Loans outstanding under and
payable by this Agreement and all “Letters of Credit” issued and outstanding
under the Existing Revolving Credit Agreement, if any, shall be deemed to be
issued and outstanding as Letters of Credit hereunder.
Section 9.16 Assignment and Reallocation of Commitments, Etc. On the Revolving
Effective Date, each of the lenders under the Existing Revolving Credit
Agreement (each, an “Existing Lender”) hereby sells, assigns, transfers and
conveys to the Lenders hereto, and each of the Lenders hereto hereby purchases
and accepts, so much of the aggregate commitments under, and loans and, as
further specified in Section 2.06(k), participations in letters of credit
outstanding under, the Existing Revolving Credit Agreement such that,
immediately after giving effect to the effectiveness of this Agreement
(including any increase of the commitments effectuated hereby), the Applicable
Percentage of each Lender to this Agreement and the portion of the relevant
Commitment of each Lender, shall be as set forth on Schedule 2.01 hereto. The
foregoing assignments, transfers and conveyances are without recourse to any
Existing Lender and without any warranties whatsoever by the Administrative
Agent, any Issuing Bank or any Existing Lender as to title, enforceability,
collectability, documentation or freedom from liens or encumbrances, in whole or
in part, other than that the warranty of any such Existing Lender that it has
not previously sold, transferred, conveyed or encumbered such interests. The
Existing Lenders and the Lenders shall, if appropriate, make all appropriate
adjustments in payments under the Existing Revolving Credit Agreement, the
“Notes” and the other “Loan Documents” thereunder for periods prior to the
adjustment date among themselves, but in no event shall any such adjustment of
Eurodollar Loans (a) constitute a payment or prepayment of all or a portion of
any Eurodollar Loans or (b) entitle any Lender to any reimbursement under
Section 2.16 hereof.
(Signature Pages Begin Next Page)





-74-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VALERO ENERGY CORPORATION, a Delaware corporation, as Borrower
By:
_______________________________

Name: Donna M. Titzman
Title: Vice President and Treasurer



-75-

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as the Administrative Agent, the Swingline Lender, an
Issuing Bank and a Lender,
By:
_______________________________

Name: Robert Traband
Title: Managing Director












[and other lenders]
























We have omitted the Schedules to the Agreement from this Exhibit. We will
furnish a copy of these Schedules to the Commission upon request.

-76-

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:
____________________________________    

2. Assignee:
____________________________________    

[and is an Affiliate/Approved Fund of [identify Lender]1 
3. Credit Agreement:
The $3,000,000,000 5-Year Amended and Restated Revolving Credit Agreement dated
as of December 5, 2011 among Valero Energy Corporation, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender
and an Issuing Bank and the other Persons from time to time party thereto.

1 Select as applicable.


--------------------------------------------------------------------------------




4. Assigned Interest:


Aggregate Amount of
Commitment/Loans
for all Lenderss
Amount of Commitment/Loans Assigned
Percentage Assigned
of
Commitment/Loans 2
$
$
%
$
$
%
$
$
%

Effective Date: ___________ _____, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




(Signatures begin on following page)










































______________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
_____________________________________    

Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]




By:
____________________________________

Name:
Title:








(Consents begin on following page)


--------------------------------------------------------------------------------






Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
[Administrative Agent,] 3 Swingline Lender
and Issuing Bank
By:
__________________________________

Name:
Title:
CITIBANK, N.A.,
as an Issuing Bank
By:
__________________________________

Name:
Title:
BNP PARIBAS,
as an Issuing Bank
By:
__________________________________

Name:
Title:
By:
__________________________________

Name:
Title:


_____________________________ 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement (See Section 9.04(b) of the Credit Agreement).


--------------------------------------------------------------------------------




MIZUHO CORPORATE BANK, LTD.,
as an Issuing Bank
By:
___________________________________

Name:
Title:
THE ROYAL BANK OF SCOTLAND PLC,
as an Issuing Bank
By:
___________________________________

Name:
Title: Authorised Signatory
[If additional Issuing Banks, add additional signature blocks for consent]
[Consented to:] 4 
VALERO ENERGY CORPORATION,
as Borrower
By:
___________________________________

Name:
Title:
______________________________________ 
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. (See Section 9.04(b) of the Credit Agreement).




--------------------------------------------------------------------------------




ANNEX 1
to Exhibit A of Credit Agreement
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


(End of Annex 1)








--------------------------------------------------------------------------------




EXHIBIT B
FORM OF
NOTICE OF COMMITMENT INCREASE
[Date]
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas, 77002
Attention: Loan and Agency Services, Nathan Lorensen
With a copy to:


JPMorgan Chase Bank, N.A.
712 Main Street, 12th Floor
Houston, Texas 77002
Attention: Muhammad Hasan
Ladies and Gentlemen:
The undersigned, Valero Energy Corporation (the “Borrower”), refers to the
$3,000,000,000 5‑Year Amended and Restated Revolving Credit Agreement dated as
of December 5, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”, with terms defined in the Credit Agreement and not
otherwise defined herein being used herein as therein defined) among the
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender
and an Issuing Bank, the Lenders and other Persons from time to time party
thereto. The Borrower hereby notifies you, pursuant to Section 2.02 of the
Credit Agreement, that it has arranged for the aggregate amount of the
Commitments under the Credit Agreement to be increased by adding to the Credit
Agreement the CI Lenders referenced below and/or by allowing one ore more
existing Lenders to increase their respective Commitments. With respect thereto,
the Borrower sets forth below the information relating to such proposed
Commitment Increase as required by Section 2.02(b) of the Credit Agreement:
(a)    the effective date of such increase of aggregate amount of the Lenders'
Commitments is ________________ (herein, the “Commitment Increase Effective
Date”);1 
(b)    the amount of the requested increase of the Commitments is
$ _________________;
_____________
1 The Commitment Increase Effective Date shall be no earlier than five Business
Days after receipt by the Administrative Agent of this notice.

Exhibit B - Page 1

--------------------------------------------------------------------------------




(c)    the CI Lenders that have agreed with the Borrower to provide their
respective Commitments are __________________________ [INSERT NAMES OF THE CI
LENDERS];
(d)    the existing Lenders that have agreed with the Borrower to increase their
respective Commitments are _____________________________ [INSERT NAMES OF THE
LENDERS]; and
(e)    set forth on Annex I attached hereto is the amount of the respective
Commitments of each Lender and each CI Lender, after giving effect to the
aggregate Commitment increase hereunder, including the Commitments of all
Reducing Percentage Lenders, all CI Lenders and all existing Lenders increasing
their respective Commitments as of the Commitment Increase Effective Date.
Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier or facsimile shall be effective as delivery of an original executed
counterpart of this Notice of Commitment Increase.
Very truly yours,
VALERO ENERGY CORPORATION




By:______________________________
Name:
Title:
On ________ 2, acknowledged by:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:________________________
Name:
Title:


___________________
2 Insert date that Administrative Agent acknowledges receipt of this notice.

Exhibit B - Page 2

--------------------------------------------------------------------------------




ANNEX I
to Exhibit B of Credit Agreement


REVISED SCHEDULE OF COMMITMENTS
AS OF THE COMMITMENT INCREASE EFFECTIVE DATE


[Insert revised schedule]









Exhibit B - Page 3

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
1111 Fannin Street, 10th Floor
Houston, Texas, 77002
Attention: Loan and Agency Services, Nathan Lorensen
With a copy to:
JPMorgan Chase Bank, N.A.
712 Main Street, 12th Floor
Houston, Texas 77002
Attention: Muhammad Hasan
[Date]

Reference: Valero Energy Corporation
Ladies and Gentlemen:
The undersigned, VALERO ENERGY CORPORATION, refers to the $3,000,000,000 5-Year
Amended and Restated Revolving Credit Agreement dated as of December 5, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement,” with terms defined therein and not otherwise defined herein being
used herein as therein defined), among the undersigned, JPMorgan Chase Bank,
N.A., as Administrative Agent, Swingline Lender and an Issuing Bank, the Lenders
and other Persons from time to time party thereto, and the undersigned hereby
gives you notice, irrevocably, pursuant to Section 2.05 of the Credit Agreement,
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
with respect thereto sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.05 of the Credit Agreement:
(i)    The aggregate amount of the Proposed Borrowing is $ __________.
(ii)    The Business Day of the Proposed Borrowing is ____________.
(iii)    The Type of the Proposed Borrowing is [an ABR Borrowing] [a Eurodollar
Borrowing].
(iv)    The Interest Period for each Eurodollar Borrowing made as part of the
Proposed Borrowing is [__________ month[s]].



Exhibit C - Page 1

--------------------------------------------------------------------------------




(v)    The Borrower's transit routing and bank account for loan funding is
___________________________________________.
Very truly yours,
VALERO ENERGY CORPORATION
By: _______________________________
Name:
Title:









Exhibit C - Page 2

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF PROMISSORY NOTE


$________
New York, New York

December 5, 2011
FOR VALUE RECEIVED, the undersigned, VALERO ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of ______________________ (the “Lender”) at the office of JPMorgan Chase
Bank, N.A., located at 1111 Fannin Street, 10th Floor, Houston, Texas 77002, in
lawful money of the United States of America and in same day funds, on the
Initial Maturity Date (or such later Maturity Date as the Lender has consented
to in writing) the principal amount of (a) ____________ DOLLARS ($ __________),
or, if less, (b) the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, as hereinafter defined.
The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.
The holder of this Note is authorized to, and prior to any transfer hereof
shall, endorse on the schedules attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof the
date, Type and amount of each Loan made pursuant to the Credit Agreement and the
date and amount of each payment or prepayment of principal thereof, each
continuation thereof, each conversion of all or a portion thereof to another
Type and, in the case of a Eurodollar Loan, the length of each Interest Period
with respect thereto. The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such Loan.
This Note (a) is one of the Notes referred to in the $3,000,000,000 5-Year
Amended and Restated Revolving Credit Agreement, dated as of December 5, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Valero Energy Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, Swingline Lender and an Issuing Bank, the Lenders and
other Persons from time to time party thereto, (b) is subject to the provisions
of the Credit Agreement and (c) is subject to optional and mandatory prepayment
in whole or in part as provided in the Credit Agreement.
Reference is made to the Credit Agreement for provisions for the acceleration of
the maturity hereof.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind except those expressly required under the Credit
Agreement.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Exhibit D - Page 1

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
VALERO ENERGY CORPORATION
By:
_____________________________________

Name:
Title:





Exhibit D - Page 2

--------------------------------------------------------------------------------




SCHEDULE A
to
Promissory Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount Continued or Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit D - Page 3

--------------------------------------------------------------------------------






SCHEDULE B
to
Promissory Note


LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exhibit D - Page 4

--------------------------------------------------------------------------------




Exhibit E
FORM OF LEGAL OPINION OF JAY BROWNING, BORROWER'S IN-HOUSE COUNSEL
[DATE]


To the Lenders and the Administrative
Agent Referred to Below
c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
I am Senior Vice President - Corporate Law and Secretary of Valero Energy
Corporation, a Delaware corporation (the “Borrower”) and have acted as counsel
for Borrower in connection with the $3,000,000,000 5-Year Amended and Restated
Revolving Credit Agreement dated as of December 5, 2011 (the “Credit
Agreement”), among the Borrower, the banks and other financial institutions
identified therein as Lenders, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto. Terms defined in the Credit Agreement
are used herein with the same meanings.
I, or individuals under my direction, have examined originals or copies,
certified or otherwise identified to my satisfaction, of such documents,
corporate records, certificates of public officials and other instruments and
have conducted such other investigations of fact and law as I have deemed
necessary or advisable for purposes of this opinion.
As to matters of fact material to this opinion, I have relied on certificates of
public officials and certificates of officers of the Borrower and I have made
such inquiry of officers of the Borrower as I have deemed necessary or
appropriate in connection with the matters set forth in this opinion.
As a basis for this opinion, I have assumed that (i) each of the Loan Documents
and all other documents and certificates examined by me have been duly
authorized, executed and delivered by each party thereto, other than the
Borrower, (ii) all signatures other than those of the Borrower are authentic,
all documents submitted to me as originals are authentic, and all documents
submitted to me as certified or photostatic copies conform to authentic or
original documents, (iii) each party to the Loan Documents, other than the
Borrower, has been duly formed, and is validly existing and in good standing
under the laws of the jurisdiction in which it is formed, (iv) each party to the
Loan Documents, other than the Borrower, has all requisite power and authority
to enter into and perform each of the Loan Documents to which it is a party and
(v) each such document is or evidences the legal, valid and binding obligation
of such parties thereto (other than the Borrower).

Exhibit E - Page 1

--------------------------------------------------------------------------------




Upon the basis of the foregoing, I am of the opinion that:
1.    Each of the Borrower and its Material Subsidiaries (a) is a corporation,
limited liability company or partnership duly organized or formed, as
applicable, validly existing and in good standing under the laws of the
jurisdiction in which it was organized or formed, as applicable, (b) has all
corporate, limited liability company or partnership, as applicable, power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
2.    The Transactions are within the Borrower's corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
The Loan Documents have been duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors' rights
generally, general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and an implied covenant of good faith and fair
dealing.
3.    In any action or proceeding arising out of or relating to the Credit
Agreement in any court of the State of Texas or in any federal court sitting in
the State of Texas, such court would recognize and give effect to the provisions
of Section 9.09(a) of the Credit Agreement wherein the parties thereto agree
that the Credit Agreement shall be governed by the laws of the State of New
York.
4.    The Transactions (a) do not require the Borrower or any Subsidiary to
obtain any consent or approval of, or make any registration or filing with, or
request any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect (except for any reports
required to be filed by the Borrower with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934), (b) will not result in a
violation by the Borrower or any Subsidiary of any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower or any
of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any of its Subsidiaries.
5.    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to my knowledge, threatened against
or affecting the Borrower or any of its Subsidiaries (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (other than the Disclosed Matters) or (b) that
involve the Loan Documents or the Transactions.

Exhibit E - Page 2

--------------------------------------------------------------------------------




6.    Neither the Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
I am a member of the Bar of the State of Texas and the foregoing opinions are
limited to the laws of the State of Texas, the statutory laws and regulations of
the United States of America and the General Corporation Law of the State of
Delaware, and in each case, exclusive of municipal, local and county ordinances,
laws, rules and regulations. The foregoing opinions are limited in all respects
to such laws in existence as of the date hereof, and I undertake no obligation
or responsibility to update or supplement this opinion in response to subsequent
changes in the law or future events affecting the transactions contemplated by
the Credit Agreement.
The opinions expressed herein are subject to the following further assumptions,
qualifications, limitations and comments:
a.    For purposes of the opinions herein expressed, except for the opinion
given in paragraph 3 regarding the enforceability of the choice of law provision
of the Credit Agreement, I have assumed that the laws of the State of New York
are the same as the laws of the State of Texas in all relevant respects.
b.    No opinion is expressed as to whether a court would grant specific
performance or any other equitable remedy with respect to the Credit Agreement,
or whether a court would grant a particular remedy sought under the Credit
Agreement as opposed to another remedy provided therein or at law or in equity.
c.    No opinion is expressed as to the validity, binding effect, enforceability
or legality of any provision of the Credit Agreement which purports to grant the
Administrative Agent the right to accelerate the obligations owned by any
non‑consenting Lender.
d.    No opinion is expressed as to the enforceability of provisions in the
Credit Agreement, if any, that purport to: (i) grant rights of indemnification;
(ii) provide that any provision therein is severable from any other provision;
(iii) restrict access to legal or equitable remedies; (iv) establish evidentiary
standards for suits or proceedings to enforce any agreements or evidentiary
standards relating to any powers granted thereunder; (v) waive or affect any
rights or demands or notices; (vi) waive either illegality as a defense to the
performance of contract obligations or any other defense to such performance
which cannot, as a matter of law, be effectively waived; (vii) ratify actions to
be taken in the future; (viii) provide for self‑help, subrogation, delay or
omission to enforce rights or remedies; (ix) provide rights or remedies to third
parties; (x) bestow subject matter or in personam jurisdiction on any court or
to determine the sufficiency or effectiveness of any service of process or
similar judicial procedure; or (xi) provide rights of set-off.
This opinion is rendered solely to you in connection with the above matter, and
may not be relied on by you for any other purpose or relied upon by any other
Person (other than your successors who are not Governmental Authorities and your
permitted assigns who become Lenders) without my prior written consent, and is
not to be used, circulated, quoted, relied upon, published or otherwise referred
to or disseminated (other than to any permitted assign, or any prospective
assignee under the Credit Agreement) for any other purpose without my prior
written consent;

Exhibit E - Page 3

--------------------------------------------------------------------------------




provided that, copies of this opinion may be included with copies of documents
to be furnished to Participants or prospective Participants and may be furnished
to the regulatory authorities having supervisory authority over the addressees
hereof, for the purpose of confirming the existence of this opinion, as may be
expressly required by law or court proceedings, and as otherwise expressly
permitted pursuant to Section 9.12 of the Credit Agreement.
Very truly yours,
Jay D. Browning







Exhibit E - Page 4

--------------------------------------------------------------------------------




Exhibit F
FORM OF LEGAL OPINION OF BAKER BOTTS, L.L.P., BORROWER'S COUNSEL






[DATE]


To the Lenders and the Administrative
Agent Referred to Below
c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
We have acted as special counsel to Valero Energy Corporation, a Delaware
corporation (the “Borrower”), in connection with the preparation, execution and
delivery of the $3,000,000,000 5-Year Amended and Restated Revolving Credit
Agreement, dated as of December 5, 2011 (the “Credit Agreement”), among the
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (“Agent”), and others as agents, and in connection with the
execution and delivery pursuant thereto of the Notes dated the date hereof.
This opinion is delivered to you pursuant to Section 4.01(b)(ii) of the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
In arriving at the opinion expressed below, we have examined the following
documents:
(a)    a counterpart of the Credit Agreement signed by the Borrower, the
Administrative Agent and the Lenders;
(b)    Notes signed by the Borrower dated the date hereof payable to the order
of each Lender party to the Credit Agreement that has requested a Note; and
(c)    a copy of the opinion letter of Jay D. Browning, Senior Vice President -
Corporate Law and Secretary of the Borrower, addressed to you and dated the date
hereof.
In rendering the opinion expressed below, we have assumed, with your permission,
without independent investigation or inquiry, (a) the authenticity of all
documents submitted to us as originals, (b) the genuineness of all signatures on
all documents that we examined and (c) the conformity to authentic originals of
documents submitted to us as certified, conformed or photostatic copies.

Exhibit F - Page 1

--------------------------------------------------------------------------------




Insofar as our opinion expressed below relates to the matters set forth in the
above-mentioned opinion letter of Jay D. Browning, we have assumed without
independent investigation the correctness of the matters set forth in such
opinions, and our opinion is subject to the assumptions, qualifications and
limitations set forth in such opinion letter.
Based upon the foregoing, and subject to the qualifications and comments set
forth below, we are of the opinion that, insofar as the law of the State of New
York is concerned, each of the Credit Agreement and the Notes dated the date
hereof constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
Our opinion is subject to the following qualifications: We express no opinion
with respect to the validity or enforceability of the following provisions to
the extent that they are contained in the Loan Documents: (i) provisions
releasing, exculpating or exempting a party from, or requiring indemnification
or contribution of a party for, liability for its own negligence or to the
extent that the same are inconsistent with the public policy underlying any law,
rule or regulation; (ii) provisions purporting to waive, subordinate, or not
give effect to rights to notice, demands, legal defenses or other rights or
benefits that cannot be waived, subordinated, or rendered ineffective under
applicable law; (iii) provisions purporting to waive remedies inconsistent with
applicable law; (iv) provisions relating to powers of attorney, severability or
set-offs; (v) provisions restricting access to courts or purporting to affect
the jurisdiction or venue of courts (other than the courts of the State of New
York with respect to Loan Documents governed by the State of New York); (vi)
provisions purporting to exclude all conflicts-of-law rules; (vii) provisions
setting out methods or procedures for service of process; (viii) provisions
pursuant to which a party agrees that a judgment rendered by a court or other
tribunal in one jurisdiction may be enforced in any other jurisdiction and (ix)
provisions providing that decisions by a party are conclusive or may be made in
its sole discretion.
We are members of the Bar of the State of New York and we do not express any
opinion herein concerning any law other than the law of the State of New York.
This opinion letter is rendered as of the date set forth above and we expressly
disclaim any obligation to update this letter after the date hereof.
This opinion has been rendered solely for your benefit in connection with the
Credit Agreement and the transactions contemplated thereby and may not be relied
upon by you for any other purpose, or relied upon by any other Person, firm or
corporation (other than any Person who becomes a Lender after the date hereof)
without our prior written consent.
Very truly yours,





Exhibit F - Page 2